Name: Commission Regulation (EEC) No 940/81 of 7 April 1981 on the declaration of areas used for producing vegetative propagation material for vines
 Type: Regulation
 Subject Matter: information technology and data processing;  marketing;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31981R0940Commission Regulation (EEC) No 940/81 of 7 April 1981 on the declaration of areas used for producing vegetative propagation material for vines Official Journal L 096 , 08/04/1981 P. 0010 - 0012 Finnish special edition: Chapter 3 Volume 13 P. 0034 Spanish special edition: Chapter 03 Volume 21 P. 0071 Swedish special edition: Chapter 3 Volume 13 P. 0034 Portuguese special edition Chapter 03 Volume 21 P. 0071 COMMISSION REGULATION (EEC) No 940/81 of 7 April 1981 on the declaration of areas used for producing vegetative propagation material for vines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 28 (4) thereof, Whereas Article 27 of Regulation (EEC) No 337/79 provides that Member States shall keep a check, by annual surveys, on areas for the production of vegetative propagation material for vines ; whereas that provision was introduced at the same time as the system of statistical surveys replaced the viticultural land register ; whereas detailed rules should be laid down in respect of these surveys and Commission Regulation (EEC) No 1894/68 (3) repealed; Whereas, so that control on the production and marketing of vegetative propagation material for vines by Member States can be effectively organized, producers should make individual declarations as regards stock and cutting nurseries used to obtain vegetative propagation material for vines; Whereas, in the interests of simplicity, the declarations already available to Member States through their own legislation should be used for checking on the production of vegetative propagation materials for vines; Whereas declarations should be made according to the various categories of stock set out in Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (4), as last amended by Council Directive 78/692/EEC (5); Whereas, in order to check cutting nursery production, annual declarations are needed on the number of nursery cuttings and grafted cuttings planted; Whereas an estimate of the percentage of successful nursery cuttings and grafted cuttings is useful for following the market in vegetative propagation material for vines; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Any natural or legal person, or association of such persons, who: (a) informs the competent authorities in accordance with Article 30b (2) of Regulation (EEC) No 337/79 by a written declaration: - of his intention to grub or replant a root stock nursery or to carry out a new planting of an authorized root stock nursery, or - that he has grubbed, replanted or carried out a new planting of a root stock nursery, shall state in the said declaration at least the particulars referred to in Article 2 (1); (b) cultivates or causes to be cultivated, on 1 July of the current year, a cutting nursery, for commercial purposes, shall advise the competent authorities thereof by a written declaration, stating at least the particulars referred to in Article 2 (2). 2. The cultivation of a nursery by any person or association of persons as referred to in paragraph 1 in order to cover the personal needs of the wine-growers and nurserymen shall be deemed to be cultivation for commercial purposes within the meaning of paragraph 1 (b). 3. The production of vine plants in soil blocks, pots or other containers shall also be deemed to be cultivation of a nursery. 4. Member States may exempt the natural or legal persons or associations of persons referred to in paragraph 1 (b) from making declarations pusuant to that paragraph or to paragraphs 2 and 3, provided that they receive every year the particulars specified in those paragraphs by means of other written declarations made in pursuance of national provisions. (1) OJ No L 54, 5.3.1979, p. 1. (2) OJ No L 360, 31.12.1980, p. 18. (3) OJ No L 288, 28.11.1968, p. 10. (4) OJ No L 93, 17.4.1968, p. 15. (5) OJ No L 236, 26.8.1978, p. 13. 5. The definitions in Article 2 of Directive 68/193/EEC shall apply for the purposes of this Regulation. The categories of materials for the vegetative propagation of the vine shall be those defined in the said Directive. For the purposes of this Regulation, "grafted cuttings" means sections of vine shoots grafted but not yet rooted. Article 2 1. The declarations referred to in Article 1 (1) (a) concerning root stock nurseries shall contain at least the following particulars: - name and address of the declarant; - identification number of the declarant, as registered with the competent authorities; - name and address of the owner of the plot being used for the production of vegetative propagation materials for vines; - particulars needed for the purpose of identifying the plot; - total area of the plot subdivided by variety of root stock; - as regards replanting or a new planting: - category of propagation material used, - name and address of the suppliers of such material; - as regards grubbing: - category of grubbed vine stock, - year of planting. 2. The declarations referred to in Article 1 (1) (b) concerning cutting nurseries shall contain at least the following particulars: (a) name and address of the declarant; (b) identification number of the declarant, as registered with the competent authorities; (c) as regards propagation material planted: - name and address of the owner of the plot of land used for the production of vegetative propagation material for vines, - particulars necessary for identifying the plot, - total area of the plot, - the number of nursery cuttings planted, subdivided by vine variety and category, - the number of grafted cuttings planted, subdivided by top graft and category, with particulars of the root stock; (d) as regards the propagation material used for the production of young plants in soil blocks, pots or other containers, or subjected to other forcing techniques : the number of cuttings or grafted cuttings subdivided according to top graft and category, with particulars of the root stock. The Member States may require further particulars. Article 3 1. Member States shall analyse the declarations referred to in Article 1 (1). 2. By 31 March of the year following each wine-growing year in which the declaration was made, the Member States shall in respect of each administrative unit referred to in Article 4 (3) of Regulation (EEC) No 357/79, inform the Commission, as part of the communication on the development of wine-growing potential referred to in Article 30c (1) of Regulation (EEC) No 337/79, of the area of root stock nurseries occupied by each variety of root stock, subdivided according to categories. Administrative units in which the total area of root stock nurseries does not exceed 10 ha may be grouped together. 3. By 31 March of the year following each wine-growing year in which the declaration was made, the Member States shall notify the Commission, as regards cutting nurseries: (a) subdividing according to variety and category: - of the number of nursery or grafted cuttings planted, with an estimate of the percentage of successful plantings, - of the number of nursery or grafted cuttings used, including grafted cuttings in soil blocks, pots or other containers or subjected to other forcing techniques, with an estimate of the percentage of successful plantings. The percentage of successful plantings shall be required to be indicated only in the case of nursery cuttings and grafted cuttings from the varieties which represent more than 1 % of the total number resulting from adding together the numbers referred to in the foregoing subparagraph; (b) in respect of each administrative unit: - of the number of nurseries, - of the total area of vine nurseries. Administrative units in which the total area under nurseries does not exceed 10 ha may be grouped together. 4. The Commission shall publish every three years a summary of the particulars referred to in paragraphs 2 and 3 in the report on the development of wine-growing potential referred to in Article 30c (2) of Regulation (EEC) No 337/79. Article 4 Regulation (EEC) No 1894/68 is hereby repealed. Article 5 This Regulation shall enter into force on 1 April 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1981. For the Commission Poul DALSAGER Member of the Commission